DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-19 are objected to because of the following informalities:  
              Regarding claim 17, line 2, change “the second input” to --the first input--
              Regarding claim 19, line 1, change “wherein the wherein the” to --wherein the--
              Claim 18 is objected for incorporating the above deficiency by dependency. 
            Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 14:
              it is unclear whether “a first wireless signal” (line 1) refers to  “a first wireless signal” (claim 10, line 2)

         Claim 15 is rejected for incorporating the above deficiency by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hilleary (US 2019/0135316).
           Regarding claim 1: Hilleary discloses redundant self-deterministic, failsafe sensor system and methods for railroad crossing and adjacent signalized intersection vehicular traffic control preemption comprising:
         monitoring a wireless signal that includes wireless information associated with the vehicular traffic (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129);
(The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via cable as shown in figures 8, and 11, para. 0129); and
        generating a comparison signal in response to comparing the wireless information associated with the vehicular traffic with the non-wireless information associated with the vehicular traffic (the controller 162 compares signal outputs (presence, speed and heading information of the train) from the different sensors 506a and 506b to provide self-diagnose sensor problem, figures 8, and 11, Abstract, paras. 0133, lines 17-23, and 0135).
           Regarding claim 2: Hilleary discloses generating an error signal in response to the comparison signal (Any detected or inferred error condition may be immediately and automatically reported to a responsible party at a local or remote location using any known communication link or communication device desired, para. 0092).
           Regarding claim 3: Hilleary discloses using the comparison signal as an error signal (The logical assessments described above can be used to determine a healthy or normal operating state or an unhealthy or abnormal operating state as described above. If error states or conditions are determined at steps 384, appropriate notifications can be made by the preemption system controller 162, para. 0115).
           Regarding claim 4: Hilleary discloses storing the wireless information associated with the vehicular traffic (Detailed logs may be kept of system performance by the controller 162, including train crossing detections (wireless information) by the various sensors 506a, figures 8, and 11, para. 0092).
Regarding claim 5: Hilleary discloses storing the non-wireless information associated with the vehicular traffic (Detailed logs may be kept of system performance by the controller 162, including train crossing detections (non-wireless information) by the various sensors 506b, figures 8, and 11 para. 0092).
            Regarding claim 6: Hilleary discloses storing the comparison signal (Detailed logs may be kept of system performance by the controller 162, including train crossing detections by the various sensors and subsystems provided, calculated times of arrival, actual times of arrival, comparisons of expected times and calculated times, signal types provided to the traffic controller 120, any error condition, or any other information or parameter of interest regarding system operation, para. 0092).
            Regarding claim 10: Hilleary discloses redundant self-deterministic, failsafe sensor system and methods for railroad crossing and adjacent signalized intersection vehicular traffic control preemption comprising:
            monitoring a first wireless signal that includes a first wireless information associated with the vehicular traffic (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129);       
            monitoring a second wireless signal that includes a second wireless information associated with the vehicular traffic (The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129); and
           generating a comparison signal in response to comparing the first wireless information associated with the vehicular traffic with the second wireless information associated with the the controller 162 compares signal outputs (presence, speed and heading information of the train) from the different sensors 506a and 506b to provide self-diagnose sensor problem, figures 8, and 11, Abstract, paras. 0133, lines 17-23, and 0135).
            Regarding claim 16: Hilleary discloses redundant self-deterministic, failsafe sensor system and methods for railroad crossing and adjacent signalized intersection vehicular traffic control preemption comprising:
            a traffic monitor 162 having a first input (input from the sensor 506a to controller 162), a second input (input from the sensor 506b to controller 162), and an output (The preemption system controller 162, like the other controllers mentioned in the various systems and subsystems described, may be a known input/output element configured to receive a desired number of inputs and generate outputs based on the received inputs, figures 8, and 11, para. 0082, lines 1-5); 
           a first traffic signal source transmissively coupled to the first input of the traffic monitor (The first sensor 506a is configured to or capable of determining train heading, and train speed. This information can be communicated/input to the controller 162 as shown in figures 8, and 11, para. 0129);
            a second traffic signal source transmissively coupled to the second input of the traffic monitor (The second sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated/input to the controller 162 as shown in figures 8, and 11, para. 0129); and
           a comparison circuit configured to compare a first signal from the first traffic signal source with a second signal from the second traffic signal source (the controller 162 compares signal outputs (presence, speed and heading information of the train) from the different sensors 506a and 506b to provide self-diagnose sensor problem, figures 8, and 11, Abstract, paras. 0133, lines 17-23, and 0135).
            Regarding claim 17: Hilleary discloses wherein the first traffic signal source is transmissively coupled to the first input of the traffic monitor 162 through a hardwired electrical interconnect (The first sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via cable as shown in figures 8, and 11, para. 0129).
            Regarding claim 18: Hilleary discloses wherein the second traffic signal source is transmissively coupled to the second input of the traffic monitor 162 through a wireless signal (The second sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129).
            Regarding claim 19: Hilleary discloses wherein the wherein the first traffic signal source 506a is transmissively coupled to the first input of the traffic monitor 162 through a first wireless signal (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129) and the second traffic signal source 506b is transmissively coupled to the second input of the traffic monitor 162 through a second wireless signal (The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129).
 
Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hilleary as applied to claim 1 above, and further in view of Shau (US 2018/0286232).
            Regarding claim 7: Hilleary disclose the method of claim 1. However, Hilleary does not disclose ranking the at least one of the wireless information associated with the vehicular traffic or the non-wireless information associated with the vehicular traffic. 
          In the same field endeavor of detecting the presence of vehicles, Shau discloses traffic control using sound comprising ranking the at least one of the wireless information associated with the vehicular traffic (By knowing the type, speed, distance, and direction of each nearby vehicle, the mobile phone can rank the level of potential danger that each vehicle poses, and can provide warnings for the user, para. 0031, lines 28-31) in order to decrease the chance for pedestrian-vehicle accidents to occur. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Shau in the system of Hilleary for the purpose of improving the safety.

s 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 2019/0135316) as applied to claim 1 above, and further in view of Nagura et al. (US 8,878,693).
            Regarding claim 8: Hilleary discloses using any known communication link (para. 0092, lines 1-3) but does not disclose wherein the wireless signal is a signal selected from a group of signals comprising a dedicated short range communications (DSRC) channel, a vehicle-to-vehicle (V2V) channel, a vehicle-to-everything (V2X) channel, a cellular vehicle-to-everything (C-V2X) channel, and a 5G frequency range. 
             However, Nagura et al. disclose driver assistance device and method of controlling the same comprising the wireless signal is a signal selected from a group of signals comprising a dedicated short range communications (DSRC) channel (The wireless communication portion 15 is a communication device for making two-way wireless communications with wireless communication portions in other vehicles and the roadside devices 6 located on the roadside, that is, for making vehicle-to-vehicle communications and road-to-vehicle communications. A communication mode used for the road-to-vehicle communications includes a dedicated short range communications (DSRC) used, col. 4, lines 6-13). Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to utilize the conventional DSRC as taught by Nagura et al. in the system of Hilleary for the purpose of improving flexibility and collision avoidance (e.g., rail intersection warning).
           Regarding claim 9: Nagura et al. disclose wherein the wireless signal is at one of 5.8 GigaHertz or 5.9 GHertz (an electric wave in 5.8 GHz used in the DSRC, col. 4, line 22).

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 2019/0135316) as applied to claim 10 above, and further in view of  Fechtel et al. (US 2020/0280827).
            Regarding claim 11: Hilleary discloses generating the first wireless information, and the second wireless information associated with the vehicular traffic from the RF link (figure 11, para. 0092, lines 1-3) but does not disclose the dedicated short range communications (DSRC) transmitter and the cellular vehicle-to-everything (C-V2X) transmitter as claimed.
            However, the use of the dedicated short range communications (DSRC) transmitter and the cellular vehicle-to-everything (C-V2X) transmitter are old and well known in the art as taught by Fechtel et al. (Several different vehicular radio communication technologies, including short range radio communication technology (e.g, Dedicated Short Range Communications (DSRC)), cellular wide area radio communication technology (e.g, Long Term Evolution (LTE) Vehicle-to-Vehicle (V2V) and Vehicle-to-Everything (V2X)), and cellular narrowband radio communication technology may be used for communicating with and between vehicular terminal devices, para. 0067; In some aspects, the RF transceiver 4401 may include a plurality of transceivers (e.g., 4402-4406), each transceiver associated with a different vehicular communication technology. In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the conventional dedicated short range communications (DSRC) transmitter and the cellular vehicle-to-everything (C-V2X) transmitter as taught by Fechtel et al. in the system of Hilleary because both DSRC and C-V2X use digital signatures to ensure security which is an advantage.
Regarding claim 12: Hilleary disclose generating the first wireless information associated with the vehicular traffic (Hilleary: The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129). Fechtel et al. disclose from a dedicated short range communications (DSRC) transmitter (Fechtel et al.: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). Hilleary discloses generating the second wireless information associated with the vehicular traffic (Hilleary: The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129). Fetchtel et al. disclose from a 5G transmitter (Fechtel et al.: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). 
            Regarding claim 13: Hilleary discloses generating the first wireless information associated with the vehicular traffic (Hilleary: The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129). Fechtel et al. disclose from a cellular vehicle-to-everything (C- V2X) transmitter (Fechtel et al.: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). Hilleary discloses generating the second wireless information associated with the vehicular traffic (Hilleary: The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129) Fechtel et al. disclose from a 5G transmitter (Fechtel et al: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302).

12.       Claims 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 2019/0135316) as applied to claim 10 above, and further in view of Potter, SR. et al. (US 2013/0194111).
            Regarding claim 14: Hilleary disclose wherein monitoring a first wireless signal that includes a first wireless information associated with the vehicular traffic (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129) but does not disclose receiving the first wireless signal from an antenna embedded in a first portion of pavement.
           In the same field endeavor of vehicle detector system used to detect the presence of a motor vehicle, Potter, SR. et al. disclose bicycle detector comprising receiving the first wireless signal from an antenna embedded in a first portion of pavement (vehicle detector systems used to detect the presence or absence of a motor vehicle over an inductive loop embedded in the pavement, para. 0002, lines 1-2; Each vehicle detector is coupled to one or more vehicle detector loops 14i located in the various lanes leading to the intersection, fig. 1, para. 0030, lines 17-19; and each loop antenna 21i is coupled via an isolation transformer 22i to an oscillator 23i having a plurality of capacitors for setting the nominal frequency of the oscillator 23i, fig. 2, para. 0032, lines 10-14).Therefore, it would have been obvious to the skilled before the effective filing date of the claimed invention to employ the technique of Potter,SR. et al. in the system and method for detecting presence, speed and heading information of a moving object of Hilleary for purpose of generating information specifying the presence or absence of a vehicle at a detection zone as needed.  
     Regarding claim 15: Potter, SR. et al. disclose wherein the antennas embedded in the first portion of the pavement comprises an inductive loop detector (vehicle detector systems used to detect the presence or absence of a motor vehicle over an inductive loop embedded in the pavement, para. 0002; and A widely used type of vehicle detector employs the principle of period shift measurement in order to determine the presence or absence of a vehicle in or adjacent to the inductive loop mounted on or in a roadway, para. 0003, lines 9-13).

Conclusion
13.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
         a. Weiser (US 2019/0176828) discloses smart traffic control devices and beacons, methods of their operation, and use by vehicles of information provided by the devices and beacons.
         b. Mimeault et al. (US 2014/0232566) disclose system and method for traffic side detection and characterization.
         c. Wignot et al. (US 2013/0300583) disclose system and method for configuring a traffic control sensor system.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685